Citation Nr: 1207513	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as due to failure to provide proper care by a Department of Veterans Affairs (VA) facility. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

During the pendency of this appeal the Veteran relocated to California.  Jurisdiction of her appeal was transferred to the Los Angeles RO. 

In August 2004 the Veteran presented testimony before a Veterans Law Judge (VLJ) who has since retired from the Board; the transcript has been associated with the claims folder.  In March 2005 the RO notified the Veteran she was entitled to another hearing, but the Veteran responded in May 2006 that she did not want an additional hearing. 

The appeal was remanded in October 2004 and May 2006 for additional development.  The appeal was most recently remanded in August 2009 in order to afford the Veteran another Board hearing.  

Pursuant to remand instructions, the Veteran was afforded a video conference hearing before the Board in December 2011.  A transcript has been associated with the claims folder.

The issue of reopening a claim of service connection for fibroids and their residuals has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted in light of a request most recently made by the Veteran's representative during her December 2011 videoconference hearing, and in the representative's July 2009 written brief in support of the Veteran's claims.  Specifically, her representative asked the Board to obtain quality assurance records, referencing records from the VA Medical Center in Erie, Pennsylvania as such records might shed further light on the actions of the VA health care providers at issue in the appeal.  At her December 2004 Board hearing the Veteran indicated that based on her experience at the VA in Erie she was told that an internal investigation had been conducted, which resulted in changes to policy and procedure.  

In this regard, the Board observes that the United States Court of Veterans Claims (Court) recently addressed development procedures with respect to quality assurance records in claims for section 1151 benefits.  Hood v. Shinseki, 23 Vet. App. 295 (2009).  Although noting, as a general matter, that VA's governing statutes and regulations did not authorize disclosure of quality assurance records for purposes of adjudicating a claim for benefits, the Court nevertheless determined that the Board had an obligation to consider whether it could review such records in order to determine if VA had complied with the provisions governing the confidentiality of quality assurance activities.  Id.  An ensuing precedential VA General Counsel opinion concluded that section 5103A required the RO and the Board to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality assurance records relevant to a Veteran's section 1151 claim.  Then, if the VHA denied access to the records on the basis that they were protected under section 5705A, that determination could be appealed to the Office of General Counsel under the provisions of 38 C.F.R. § 17.506 (2011).  See VAOPGCPREC 1-2011.  The General Counsel opinion further noted that any requested quality assurance records, if found to exist, could potentially be reviewed by appropriate VA personnel, who might determine that such records were not privileged after all and could be used in entering a decision.  Id. 

Parenthetically, the Board notes that, under 38 C.F.R. § 17.508(c), any quality assurance record or document, whether or not confidential and privileged, may be provided to VA's General Counsel or to any attorney within the Office of the General Counsel (OGC), wherever located.  If the VHA and OGC conclude that the records and documents are protected by section 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  Conversely, if the VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. 

A review of the record reflects that, to date, no efforts have been made to request quality assurance records in support of the Veteran's section 1151 claim.  Thus, the Board finds that, on remand, efforts to request such records should be made in accordance with the Court's opinion in Hood v. Shinseki and the corresponding guidance set forth by VA's General Counsel.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran and in accordance with the guidance provided in the precedential VA General Counsel opinion (VAOPGCPREC 1-2011), request VHA quality assurance records or documents pertaining to her claim for section 1151 benefits.  All efforts to obtain these records must be documented in the claims file.

If the VHA denies access to the records and documents on the basis that they are protected by Title 38, United States Code § 5705 and implementing regulations, the Veteran must be informed that she may appeal the VHA's denial to the Office of the General Counsel (OGC) pursuant to 38 C.F.R. § 17.506.

2.  If such records are obtained and associated with the claims file, then schedule the Veteran for an appropriate VA examination to determine whether she has any additional or aggravated disability as a result of VA treatment or failure to timely diagnose or treat uterine fibroids leading to a hysterectomy and any residuals.  The claims file must be made available to the examiner. 

In offering any opinion, the examiner must consider the entirety of the evidence of record, both medical and lay.  After a full review of the claims file, the examiner should prepare an opinion that specifically addresses the following: 

(A) State whether the Veteran has additional or aggravated disabilities as a result of VA treatment or failure to timely diagnose or treat uterine fibroids, to specifically include any residuals of her hysterectomy, such as scar tissue adhesions, urinary incontinence, abdominal pannus, an incisional hernia, or ovarian cyst.  

(B) If the Veteran does have additional or aggravated disabilities due to VA treatment or failure to timely diagnose and or treat, state whether the proximate cause of each additional or aggravated disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable. 

The rationale for any opinion offered should be provided.

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


